DETAILED ACTION
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 7, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent No. 7,143,016 (Discenzo).


Claim 1:
The cited prior art describes a computer-implemented method comprising: (Discenzo: “The present invention relates to the art of electric machines and more particularly to control system and methods for controlling machinery.” Col. 1, lines 17-19)
obtaining a graphical representation comprising information on one or more performance metrics associated with an industrial automation device; (Discenzo: see the pump efficiency curve 140 illustrating pump efficiency to pump speed as illustrated in figure 4; see the motor efficiency curve 150 illustrating motor efficiency to motor speed as illustrated in figure 5; see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “FIGS. 4 6 illustrate examples of component performance characteristic information, which may be correlated (e.g., via the correlation engine 110) in order to select the desired operating point for the system 2. FIG. 4 illustrates a plot of an exemplary pump efficiency curve 140 (e.g., related to pump 4), plotted as efficiency 142 (e.g., output power/input power) versus pump speed 144. The exemplary curve 140 comprises a best operating point 146, whereat the pump efficiency is optimal at approximately 62% of maximum rated pump speed. The pump efficiency information 100 of the optimization component 70 may comprise one or more such curves, for example, wherein different curves exist for different flow rates, pressures, temperatures, viscosity of pumped fluid, etc.” col. 11, line 57 through col. 12, line 3)
determining a target operating point associated with the industrial automation device based at least partly on the graphical representation; (Discenzo: see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “The correlation engine 110 of the efficiency optimization component 70 correlates the three curves 140, 150, and 170 in order to derive correlated system efficiency information 112. Referring now to FIG. 7, the correlation engine may correlate the curves 140, 150, and 170 to derive a correlated system efficiency curve 180 plotted as system efficiency optimization 182 versus speed 184. The exemplary curve 180 comprises a peak optimization point 186 at approximately 71% of rated speed. This composite performance characteristic curve 180 may then be employed by the optimization component 70 in order to select the desired operation point for the system 2, which may be provided to the PID 74 via the optimization signal 72.” Col. 12, lines 31-43)
obtaining (Discenzo: see the obtaining system setpoint 404 and the allowable operating range about the setpoint 406 as illustrated in figure 11)
a target reference value and (Discenzo: see the obtain system setpoint 404 as illustrated in figure 11; “The control system 508 operates the pump 504 via the motor 506 according to the setpoint 510 and one or more measured process variables, in order to maintain operation of the system 502 commensurate with the setpoint 510 and within the allowable process operating ranges specified in setup information 568, supplied to the control system 508 via a user interface 511. For example, it may be desired to provide a constant fluid flow, wherein the value of the setpoint 510 is a desired flow rate in gallons per minute (GPM) or other engineering units.” Col. 15, line 65 through col. 16, line 7)
one or more operating limits for the industrial automation device; (Discenzo: see the obtain allowable operating range about the setpoint 406 as illustrated in figure 11; “The setup information 568, moreover, may comprise an allowable range of operation about the setpoint 510 (e.g., expressed in GPM, percentage of process variable span, or other units), wherein the control system 508 may operate the system 502 at an operating point within the allowable range.” Col. 16, lines 7-12)
obtaining operational information associated with usage of the industrial automation device; (Discenzo: “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)
determining one or more control parameters for the industrial automation device, wherein the one or more control parameters are determined based at least partly on the following: the target reference value, the one or more operating limits, the operational information, and the target operating point. (Discenzo: see the select a desired operating point 412 and control the system 414 as illustrated in figure 11; “At 412, a desired operating point is selected in the allowable operating range, according to the correlated system performance information derived at 410. The system is then controlled at 414 according to the desired operating point, whereafter the method 400 returns to 408 as described above. Process changes and disturbances may require periodic evaluation and appropriate control adjustment in order to ensure meeting optimum performance levels as the process changes (e.g., tanks empty, temperature changes, or the like).” Col. 15, lines 14-23; “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)

Claim 7:
The cited prior art describes the method of claim 1, wherein the one or more control parameters are used to control the industrial automation device. (Discenzo: see the select a desired operating point 412 and control the system 414 as illustrated in figure 11; “At 412, a desired operating point is selected in the allowable operating range, according to the correlated system performance information derived at 410. The system is then controlled at 414 according to the desired operating point, whereafter the method 400 returns to 408 as described above. Process changes and disturbances may require periodic evaluation and appropriate control adjustment in order to ensure meeting optimum performance levels as the process changes (e.g., tanks empty, temperature changes, or the like).” Col. 15, lines 14-23)

Claim 11:
The cited prior art describes the method of claim 1, wherein the graphical representation comprises one or more pump performance curves for a pump controlled by the industrial automation device. (Discenzo: see the pump efficiency curve 140 illustrating pump efficiency to pump speed as illustrated in figure 4; see the motor efficiency curve 150 illustrating motor efficiency to motor speed as illustrated in figure 5; see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “FIGS. 4 6 illustrate examples of component performance characteristic information, which may be correlated (e.g., via the correlation engine 110) in order to select the desired operating point for the system 2. FIG. 4 illustrates a plot of an exemplary pump efficiency curve 140 (e.g., related to pump 4), plotted as efficiency 142 (e.g., output power/input power) versus pump speed 144. The exemplary curve 140 comprises a best operating point 146, whereat the pump efficiency is optimal at approximately 62% of maximum rated pump speed. The pump efficiency information 100 of the optimization component 70 may comprise one or more such curves, for example, wherein different curves exist for different flow rates, pressures, temperatures, viscosity of pumped fluid, etc.” col. 11, line 57 through col. 12, line 3)

Claim 12:
The cited prior art describes the method of claim 11, wherein the target operating point is for the pump controlled by the industrial automation device. (Discenzo: see the pump efficiency curve 140 as illustrated in figure 4; see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “FIGS. 4 6 illustrate examples of component performance characteristic information, which may be correlated (e.g., via the correlation engine 110) in order to select the desired operating point for the system 2. FIG. 4 illustrates a plot of an exemplary pump efficiency curve 140 (e.g., related to pump 4), plotted as efficiency 142 (e.g., output power/input power) versus pump speed 144. The exemplary curve 140 comprises a best operating point 146, whereat the pump efficiency is optimal at approximately 62% of maximum rated pump speed. The pump efficiency information 100 of the optimization component 70 may comprise one or more such curves, for example, wherein different curves exist for different flow rates, pressures, temperatures, viscosity of pumped fluid, etc.” col. 11, line 57 through col. 12, line 3)

Claim 14:
The cited prior art describes an apparatus comprising (Discenzo: see the controller 66 as illustrated in figures 1, 2)
at least one processor, and (Discenzo: “The controller 66 may comprise hardware and/or software (not shown) in order to accomplish control of the process 2. For example, the controller 66 may comprise a microprocessor (not shown) executing program instructions for implementing PID control (e.g., PID component 74), implementing the efficiency or other performance characteristic optimization component 70, inputting of values from the sensor signals, providing the control signal 64 to the motor drive 60, and interacting with the user interface 11, the network 14, modem 17, and the transceiver 15.” Col. 9, lines 56-65)
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: (Discenzo: “Alternatively, the controller 66 may reside as instructions in the memory of the motor drive 60, which may be computed on an embedded processor circuit that controls the motor 6 in the motor drive 60.” Col. 10, lines 19-23)
obtain a graphical representation comprising information on one or more performance metrics associated with an industrial automation device; (Discenzo: see the pump efficiency curve 140 illustrating pump efficiency to pump speed as illustrated in figure 4; see the motor efficiency curve 150 illustrating motor efficiency to motor speed as illustrated in figure 5; see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “FIGS. 4 6 illustrate examples of component performance characteristic information, which may be correlated (e.g., via the correlation engine 110) in order to select the desired operating point for the system 2. FIG. 4 illustrates a plot of an exemplary pump efficiency curve 140 (e.g., related to pump 4), plotted as efficiency 142 (e.g., output power/input power) versus pump speed 144. The exemplary curve 140 comprises a best operating point 146, whereat the pump efficiency is optimal at approximately 62% of maximum rated pump speed. The pump efficiency information 100 of the optimization component 70 may comprise one or more such curves, for example, wherein different curves exist for different flow rates, pressures, temperatures, viscosity of pumped fluid, etc.” col. 11, line 57 through col. 12, line 3)
determine a target operating point associated with the industrial automation device based at least partly on the graphical representation; (Discenzo: see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “The correlation engine 110 of the efficiency optimization component 70 correlates the three curves 140, 150, and 170 in order to derive correlated system efficiency information 112. Referring now to FIG. 7, the correlation engine may correlate the curves 140, 150, and 170 to derive a correlated system efficiency curve 180 plotted as system efficiency optimization 182 versus speed 184. The exemplary curve 180 comprises a peak optimization point 186 at approximately 71% of rated speed. This composite performance characteristic curve 180 may then be employed by the optimization component 70 in order to select the desired operation point for the system 2, which may be provided to the PID 74 via the optimization signal 72.” Col. 12, lines 31-43)
obtain (Discenzo: see the obtaining system setpoint 404 and the allowable operating range about the setpoint 406 as illustrated in figure 11)
a target reference value and (Discenzo: see the obtain system setpoint 404 as illustrated in figure 11; “The control system 508 operates the pump 504 via the motor 506 according to the setpoint 510 and one or more measured process variables, in order to maintain operation of the system 502 commensurate with the setpoint 510 and within the allowable process operating ranges specified in setup information 568, supplied to the control system 508 via a user interface 511. For example, it may be desired to provide a constant fluid flow, wherein the value of the setpoint 510 is a desired flow rate in gallons per minute (GPM) or other engineering units.” Col. 15, line 65 through col. 16, line 7)
one or more operating limits for the industrial automation device; (Discenzo: see the obtain allowable operating range about the setpoint 406 as illustrated in figure 11; “The setup information 568, moreover, may comprise an allowable range of operation about the setpoint 510 (e.g., expressed in GPM, percentage of process variable span, or other units), wherein the control system 508 may operate the system 502 at an operating point within the allowable range.” Col. 16, lines 7-12)
obtain operational information associated with usage of the industrial automation device; (Discenzo: “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)
determine one or more control parameters for the industrial automation device, wherein the one or more control parameters are determined based at least partly on the following: the target reference value, the one or more operating limits, the operational information, and the target operating point. (Discenzo: see the select a desired operating point 412 and control the system 414 as illustrated in figure 11; “At 412, a desired operating point is selected in the allowable operating range, according to the correlated system performance information derived at 410. The system is then controlled at 414 according to the desired operating point, whereafter the method 400 returns to 408 as described above. Process changes and disturbances may require periodic evaluation and appropriate control adjustment in order to ensure meeting optimum performance levels as the process changes (e.g., tanks empty, temperature changes, or the like).” Col. 15, lines 14-23; “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)

Claim 15:
The cited prior art describes a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following: (Discenzo: “The controller 66 may comprise hardware and/or software (not shown) in order to accomplish control of the process 2. For example, the controller 66 may comprise a microprocessor (not shown) executing program instructions for implementing PID control (e.g., PID component 74), implementing the efficiency or other performance characteristic optimization component 70, inputting of values from the sensor signals, providing the control signal 64 to the motor drive 60, and interacting with the user interface 11, the network 14, modem 17, and the transceiver 15.” Col. 9, lines 56-65; “Alternatively, the controller 66 may reside as instructions in the memory of the motor drive 60, which may be computed on an embedded processor circuit that controls the motor 6 in the motor drive 60.” Col. 10, lines 19-23) 
obtain a graphical representation comprising information on one or more performance metrics associated with an industrial automation device; (Discenzo: see the pump efficiency curve 140 illustrating pump efficiency to pump speed as illustrated in figure 4; see the motor efficiency curve 150 illustrating motor efficiency to motor speed as illustrated in figure 5; see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “FIGS. 4 6 illustrate examples of component performance characteristic information, which may be correlated (e.g., via the correlation engine 110) in order to select the desired operating point for the system 2. FIG. 4 illustrates a plot of an exemplary pump efficiency curve 140 (e.g., related to pump 4), plotted as efficiency 142 (e.g., output power/input power) versus pump speed 144. The exemplary curve 140 comprises a best operating point 146, whereat the pump efficiency is optimal at approximately 62% of maximum rated pump speed. The pump efficiency information 100 of the optimization component 70 may comprise one or more such curves, for example, wherein different curves exist for different flow rates, pressures, temperatures, viscosity of pumped fluid, etc.” col. 11, line 57 through col. 12, line 3)
determine a target operating point associated with the industrial automation device based at least partly on the graphical representation; (Discenzo: see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “The correlation engine 110 of the efficiency optimization component 70 correlates the three curves 140, 150, and 170 in order to derive correlated system efficiency information 112. Referring now to FIG. 7, the correlation engine may correlate the curves 140, 150, and 170 to derive a correlated system efficiency curve 180 plotted as system efficiency optimization 182 versus speed 184. The exemplary curve 180 comprises a peak optimization point 186 at approximately 71% of rated speed. This composite performance characteristic curve 180 may then be employed by the optimization component 70 in order to select the desired operation point for the system 2, which may be provided to the PID 74 via the optimization signal 72.” Col. 12, lines 31-43)
obtain (Discenzo: see the obtaining system setpoint 404 and the allowable operating range about the setpoint 406 as illustrated in figure 11)
a target reference value and (Discenzo: see the obtain system setpoint 404 as illustrated in figure 11; “The control system 508 operates the pump 504 via the motor 506 according to the setpoint 510 and one or more measured process variables, in order to maintain operation of the system 502 commensurate with the setpoint 510 and within the allowable process operating ranges specified in setup information 568, supplied to the control system 508 via a user interface 511. For example, it may be desired to provide a constant fluid flow, wherein the value of the setpoint 510 is a desired flow rate in gallons per minute (GPM) or other engineering units.” Col. 15, line 65 through col. 16, line 7)
one or more operating limits for the industrial automation device; (Discenzo: see the obtain allowable operating range about the setpoint 406 as illustrated in figure 11; “The setup information 568, moreover, may comprise an allowable range of operation about the setpoint 510 (e.g., expressed in GPM, percentage of process variable span, or other units), wherein the control system 508 may operate the system 502 at an operating point within the allowable range.” Col. 16, lines 7-12)
obtain operational information associated with usage of the industrial automation device; (Discenzo: “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)
determine one or more control parameters for the industrial automation device, wherein the one or more control parameters are determined based at least partly on the following: the target reference value, the one or more operating limits, the operational information, and the target operating point. (Discenzo: see the select a desired operating point 412 and control the system 414 as illustrated in figure 11; “At 412, a desired operating point is selected in the allowable operating range, according to the correlated system performance information derived at 410. The system is then controlled at 414 according to the desired operating point, whereafter the method 400 returns to 408 as described above. Process changes and disturbances may require periodic evaluation and appropriate control adjustment in order to ensure meeting optimum performance levels as the process changes (e.g., tanks empty, temperature changes, or the like).” Col. 15, lines 14-23; “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,143,016 (Discenzo) in view of U.S. Patent Application Publication No. 2014/0103122 (Lundell).


Claim 2:
Discenzo does not explicitly describe image recognition algorithm as described below.  However, Lundell teaches the image recognition algorithm as described below.  
The cited prior art describes the method of claim 1, further comprising using an image recognition algorithm to obtain the information on the one or more performance metrics associated with the industrial automation device from the graphical representation. (Lundell: see the interpret barcode 70 as illustrated in figure 3; see the decode site information from barcode 86 and retrieve additional information from the site 88 as illustrated in figure 4; “In certain embodiments, the code may lead to various motor or drive evaluation aids, such as error logs, historical data, performance data, catalog data, and so forth.” Paragraph 0010; “In certain embodiments, the static barcode 26 may encode a link to a site (e.g., an internal site or an external website) containing the aforementioned nameplate information, any desired general information on the equipment, or specific information regarding troubleshooting or motor or drive performance and operation.” Paragraph 0014; “During, before, or after operation of the motor drive 28, the operator may scan (block 68) the static barcode 26 with the user device 27. The user device 27 decodes (block 70) information from the static barcode 26 and displays (block 72) the information in a suitable format for the operator. As explained earlier, the encoded information may encode plain text, a database query, a site, or any combination thereof. Accordingly, decoding (block 70) the information may include retrieving information from the plant monitoring system 46 and/or the external resources 54 (e.g., websites).” Paragraph 0027; Discenzo: see the pump efficiency curve 140 illustrating pump efficiency to pump speed as illustrated in figure 4; see the motor efficiency curve 150 illustrating motor efficiency to motor speed as illustrated in figure 5; see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “FIGS. 4 6 illustrate examples of component performance characteristic information, which may be correlated (e.g., via the correlation engine 110) in order to select the desired operating point for the system 2. FIG. 4 illustrates a plot of an exemplary pump efficiency curve 140 (e.g., related to pump 4), plotted as efficiency 142 (e.g., output power/input power) versus pump speed 144. The exemplary curve 140 comprises a best operating point 146, whereat the pump efficiency is optimal at approximately 62% of maximum rated pump speed. The pump efficiency information 100 of the optimization component 70 may comprise one or more such curves, for example, wherein different curves exist for different flow rates, pressures, temperatures, viscosity of pumped fluid, etc.” col. 11, line 57 through col. 12, line 3)
One of ordinary skill in the art would have recognized that applying the known technique of Discenzo, namely, optimization of pumping system operation, with the known techniques of Lundell, namely, motor diagnostic system, would have yielded predictable results and resulted in 

Claim 5:
Discenzo does not explicitly describe a user providing a graphical representation as described below.  However, Lundell teaches the user providing a graphical representation as described below.  
The cited prior art describes the method of claim 1, further comprising prompting the user to provide the graphical representation. (Lundell: see the user scanning a display 36 as illustrated in figure 1; “A user device 27 scans and decodes the static barcode 26 into plain text containing the nameplate information, which may assist an operator in troubleshooting the machine system 14. In a presently contemplated embodiment, the user device 27 may be a phone equipped with a camera to scan and decode the static barcode 26. The phone may be carried throughout the industrial facility in which the machine system 14 is installed, thereby enabling the operator to efficiently look up nameplate information. In practice, any of a variety of readers and systems may be employed for this purpose. This may include general purpose devices with appropriate applications or routines installed on them, or special purpose or dedicated readers designed for data collection and so forth. Where desired, a reader may be coupled to a laptop or other mobile computing device to allow for accessing data (e.g., web pages and so forth) when an operator is near the motor or motor drive.” Paragraph 0013)
Discenzo and Lundell are combinable for the same rationale as set forth above with respect to claim 2.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,143,016 (Discenzo) in view of U.S. Patent Application Publication No. 2011/0088484 (Camilleri).


Claim 3:
Discenzo does not explicitly describe determining a type and the limitations related thereto as described below.  However, Camilleri teaches the determining a type and the limitations related thereto as described below.  
The cited prior art describes the method of claim 1, further comprising: 
determining a type of the industrial automation device; (Camilleri: “At 102, static data is received. The static data includes identifications or physical characteristics of components of the well. The static data includes information on the length and a type of electrical cable used in the well, a transformer ratio, and a pump type.” Paragraph 0028)
obtaining one or more technical performance specifications of the industrial automation device based on the type of the industrial automation device; (Camilleri: “However, other types of static data, such as pump type, allow for the selection of a number of values representing characteristics of the identified component. Therefore, from a piece of static data such as pump type a value such as "flow rate at best efficiency point" (Q.sub.BEP) and "initial pump efficiency" (.eta..sub.p) as a function of flowrate may be obtained. These characteristic values are stored in a lookup table and therefore may be readily accessed by a processor once the pump type is identified.” Paragraph 0028)
wherein the target operating point is determined based at least partly on the one or more technical performance specifications. (Camilleri: “Next, at 103, the ratio of efficiency to flow rate is calculated using equation (6) and the dynamic data and the static data, as is disclosed in further detail herein.” Paragraph 0029; “However, other types of static data, such as pump type, allow for the selection of a number of values representing characteristics of the identified component. Therefore, from a piece of static data such as pump type a value such as "flow rate at best efficiency point" (Q.sub.BEP) and "initial pump efficiency" (.eta..sub.p) as a function of flowrate may be obtained. These characteristic values are stored in a lookup table and therefore may be readily accessed by a processor once the pump type is identified.” Paragraph 0028; Discenzo: see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “The correlation engine 110 of the efficiency optimization component 70 correlates the three curves 140, 150, and 170 in order to derive correlated system efficiency information 112. Referring now to FIG. 7, the correlation engine may correlate the curves 140, 150, and 170 to derive a correlated system efficiency curve 180 plotted as system efficiency optimization 182 versus speed 184. The exemplary curve 180 comprises a peak optimization point 186 at approximately 71% of rated speed. This composite performance characteristic curve 180 may then be employed by the optimization component 70 in order to select the desired operation point for the system 2, which may be provided to the PID 74 via the optimization signal 72.” Col. 12, lines 31-43)
One of ordinary skill in the art would have recognized that applying the known technique of Discenzo, namely, optimization of pumping system operation, with the known techniques of Camilleri, namely, pump data calculation system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Discenzo to control a pump system based on various data parameters with the teachings of Camilleri to determining data parameters for pumps using various techniques would have been recognized by those of ordinary skill in the art as resulting in an improved industrial control system (i.e., using various techniques to obtain and use data parameters for pump control of Discenzo based on the teachings of using pump type to determine data parameters in Camilleri).

Claim 10:
Discenzo does not explicitly describe determining a variable speed drive as described below.  However, Camilleri teaches the variable speed drive as described below.  
The cited prior art describes the method of claim 1, wherein the industrial automation device comprises a variable speed drive. (Camilleri: “In the embodiment depicted, the switchgear is a variable speed driver (VSD) 36; however, this is not intended to be limiting on the scope of switchgear that may be used in alternative embodiments. The VSD 36 delivers energization to the ESP 24 through an electrical conduit 38. The VSD 36 is either connected to or includes a variety of sensors for monitoring conditions of the VSD 36. In one embodiment, the VSD 36 includes a voltmeter 42, an ammeter 44, and a frequency transducer 46. These three devices all measure operational characteristics of the VSD 36, namely, the voltage, the current, and the frequency, respectively. These sensors can monitor the operational characteristics of the VSD 36 at any of a number of available refresh rates.” Paragraph 0021)
Discenzo and Camilleri are combinable for the same rationale as set forth above with respect to claim 3.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,143,016 (Discenzo) in view of U.S. Patent Application Publication No. 2008/0288115 (Rusnak).


Claim 4:
Discenzo does not explicitly describe variables indicated by a user as described below.  However, Rusnak teaches the variables indicated by a user as described below.  
The cited prior art describes the method of claim 1, wherein the operational information comprises measured values for one or more variables indicated by a user. (Rusnak: “The PVM can be used while operating in Process control (PI) mode to detect a process no longer controllable within the set operating limits of the controller 30. This may be due to a change in process fluid or system characteristics, loss of adequate suction, or equipment failure or wear. FIG. 7 shows in greater detail the setup information of the PVM 700 requested by the software 80 and entered into data 110 of the controller 30 by the user via the user interface 100 if selecting the PVM of the present invention in step 208 from the quick start menu 212 (FIG. 2). In step 702, the user enters the positive and negative threshold (in percent) that the process variable being monitored must remain within before the PVM triggers a specified action (PVM THRESHOLD). In step 704, the user enters the amount of time the process variable being monitored must be outside the threshold value before the PVM triggers a specified action (PVM ON TIME). In step 706, the user enters the amount of time the process variable being monitored must be inside the threshold value before the PVM resets (PVM OFF TIME). Finally, in step 708, the user selects the specified action that the PVM takes when an out of limit event occurs (PVM RESPONSE), which are listed in Table 2 below.” Paragraph 0059; Discenzo: “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)
One of ordinary skill in the art would have recognized that applying the known technique of Discenzo, namely, optimization of pumping system operation, with the known techniques of Rusnak, namely, intelligent pump system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Discenzo to control a pump system based on various data parameters with the teachings of Rusnak to determining data parameters for pumps using various techniques would have been recognized by those of ordinary skill in the art as resulting in an improved industrial control system (i.e., using various techniques to obtain and use data parameters for pump control of Discenzo based on the teachings of using data parameters input by various techniques in Rusnak).

Claim 6:
Discenzo does not explicitly describe starting by a user as described below.  However, Rusnak teaches the starting by a user as described below.  
(Rusnak: “FIG. 2 is a flow chart depicting the basic start flow 200 provided by the software 80 to set-up the controller 30 according to the present invention. As shown, in step 202, motor data/tune information is entered via the user interface 100 and stored as data 110 in the controller 30. In this step, the user inputs the nameplate motor data, start/stop methods, performs a rotational check, and auto tunes the controller 30. This is explained in greater details in a later section with reference to FIG. 3. In step 204, control setup information is entered via the user interface 100 and stored as data 110 in the controller 30. In this step, the user inputs the type of control used by the controller 30, either speed mode or process mode.” Paragraph 0024; Discenzo: “The user interface 11 may allow a user to input setpoint 10, setup information 68, and other information, and in addition may render status and other information to the user, such as system conditions, operating mode, diagnostic information, and the like, as well as permitting the user to start and stop the system and override previous operating limits and controls.” Col. 9, line 65 though col. 10, line 5)
Discenzo and Rusnak are combinable for the same rationale as set forth above with respect to claim 4.


Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,143,016 (Discenzo) in view of U.S. Patent Application Publication No. 2017/0030359 (Fowler).


Claim 8:
Discenzo does not explicitly describe model predictive control as described below.  However, Fowler teaches the model predictive control as described below.  
The cited prior art describes the method of claim 1, wherein model predictive control is used to optimize the one or more control parameters. (Fowler: “The pump station 300 comprises feed forward logic and/or model-based predictive logic in order to supplement or override basic control commands and/or data of the pump station 300, and feed back control loops comprising a plurality of logic controllers 382, 384, 386. Logic control 382 is operably coupled between interface detection instrument 380 VSDSs 322, 324, and flow controller 396, also labelled FC. Logic control 382 comprises feed-forward control functionality and/or model-based predictive logic in order to supplement or override basic control commands of the pump station 300. Models applied include batch detection application, viscosity corrected pump curves, ultrasonic signal compensation, etc. and overriding set points and/or controller parameter of VSDS controls 388, 390 and/or flow controller 396, and/or discharge controller, e.g. 384, 386.” Paragraph 0044; (Discenzo: see the select a desired operating point 412 and control the system 414 as illustrated in figure 11; “At 412, a desired operating point is selected in the allowable operating range, according to the correlated system performance information derived at 410. The system is then controlled at 414 according to the desired operating point, whereafter the method 400 returns to 408 as described above. Process changes and disturbances may require periodic evaluation and appropriate control adjustment in order to ensure meeting optimum performance levels as the process changes (e.g., tanks empty, temperature changes, or the like).” Col. 15, lines 14-23; “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)
One of ordinary skill in the art would have recognized that applying the known technique of Discenzo, namely, optimization of pumping system operation, with the known techniques of Fowler, namely, a pump control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Discenzo to control a pump system based on various data parameters with the teachings of Fowler to use various control techniques 

Claim 9:
Discenzo does not explicitly describe a speed setting as described below.  However, Fowler teaches the speed setting as described below.  
The cited prior art describes the method of claim 1, wherein the target reference value is a target reference value for speed. (Fowler: “Transmitter 132 is operably connected to VSDS 122 in order to control the discharge pressure of pump 102 using the speed of motor 110.” Paragraph 0022; “VSDS speed set points and/or discharge pressure set points and/or flow rate set points within limits and constraints of pump and pump system,” paragraph 0077; Discenzo: see the obtain system setpoint 404 as illustrated in figure 11; “The control system 508 operates the pump 504 via the motor 506 according to the setpoint 510 and one or more measured process variables, in order to maintain operation of the system 502 commensurate with the setpoint 510 and within the allowable process operating ranges specified in setup information 568, supplied to the control system 508 via a user interface 511. For example, it may be desired to provide a constant fluid flow, wherein the value of the setpoint 510 is a desired flow rate in gallons per minute (GPM) or other engineering units.” Col. 15, line 65 through col. 16, line 7)
Discenzo and Fowler are combinable for the same rationale as set forth above with respect to claim 9.

Claim 13:
Discenzo does not explicitly describe a terminal device as described below.  However, Fowler teaches the terminal device as described below.  
The cited prior art describes a system comprising at least a terminal device and an industrial automation device; (Discenzo: see the system 2 and the controller 66 as illustrated in figure 1; Fowler: see the unit/station control as illustrated in figure 4)
wherein the terminal device is configured to: (Fowler: see the unit/station control as illustrated in figure 4)
obtain a graphical representation comprising information on one or more performance metrics associated with the industrial automation device; (Discenzo: see the pump efficiency curve 140 illustrating pump efficiency to pump speed as illustrated in figure 4; see the motor efficiency curve 150 illustrating motor efficiency to motor speed as illustrated in figure 5; see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “FIGS. 4 6 illustrate examples of component performance characteristic information, which may be correlated (e.g., via the correlation engine 110) in order to select the desired operating point for the system 2. FIG. 4 illustrates a plot of an exemplary pump efficiency curve 140 (e.g., related to pump 4), plotted as efficiency 142 (e.g., output power/input power) versus pump speed 144. The exemplary curve 140 comprises a best operating point 146, whereat the pump efficiency is optimal at approximately 62% of maximum rated pump speed. The pump efficiency information 100 of the optimization component 70 may comprise one or more such curves, for example, wherein different curves exist for different flow rates, pressures, temperatures, viscosity of pumped fluid, etc.” col. 11, line 57 through col. 12, line 3)
determine a target operating point associated with the industrial automation device based at least partly on the graphical representation; (Discenzo: see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “The correlation engine 110 of the efficiency optimization component 70 correlates the three curves 140, 150, and 170 in order to derive correlated system efficiency information 112. Referring now to FIG. 7, the correlation engine may correlate the curves 140, 150, and 170 to derive a correlated system efficiency curve 180 plotted as system efficiency optimization 182 versus speed 184. The exemplary curve 180 comprises a peak optimization point 186 at approximately 71% of rated speed. This composite performance characteristic curve 180 may then be employed by the optimization component 70 in order to select the desired operation point for the system 2, which may be provided to the PID 74 via the optimization signal 72.” Col. 12, lines 31-43)
obtain (Discenzo: see the obtaining system setpoint 404 and the allowable operating range about the setpoint 406 as illustrated in figure 11)
a target reference value and (Discenzo: see the obtain system setpoint 404 as illustrated in figure 11; “The control system 508 operates the pump 504 via the motor 506 according to the setpoint 510 and one or more measured process variables, in order to maintain operation of the system 502 commensurate with the setpoint 510 and within the allowable process operating ranges specified in setup information 568, supplied to the control system 508 via a user interface 511. For example, it may be desired to provide a constant fluid flow, wherein the value of the setpoint 510 is a desired flow rate in gallons per minute (GPM) or other engineering units.” Col. 15, line 65 through col. 16, line 7)
one or more operating limits for the industrial automation device; (Discenzo: see the obtain allowable operating range about the setpoint 406 as illustrated in figure 11; “The setup information 568, moreover, may comprise an allowable range of operation about the setpoint 510 (e.g., expressed in GPM, percentage of process variable span, or other units), wherein the control system 508 may operate the system 502 at an operating point within the allowable range.” Col. 16, lines 7-12)
transmit the target operating point, the target reference value, and the one or more operating limits to the industrial automation device; (Fowler: “Step 510 of method 500 comprises acquisition of real-time fluid data (e.g. temperatures, flow rates, pressures, sonic velocities, densities, viscosities, etc.) from field instruments and operational data (e.g. real-time, set points, design book, maintenance, condition monitoring) from unit control, station control, SCADA, Manufacturing Execution Systems, Enterprise Resource Planning Systems, etc., or other systems connected for example by secure internet. In step 520, acquired data are transferred to logic controls of a pump station or pump system.” Paragraph 0073; see the unit/station control as illustrated in figure 4; Discenzo: see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “The correlation engine 110 of the efficiency optimization component 70 correlates the three curves 140, 150, and 170 in order to derive correlated system efficiency information 112. Referring now to FIG. 7, the correlation engine may correlate the curves 140, 150, and 170 to derive a correlated system efficiency curve 180 plotted as system efficiency optimization 182 versus speed 184. The exemplary curve 180 comprises a peak optimization point 186 at approximately 71% of rated speed. This composite performance characteristic curve 180 may then be employed by the optimization component 70 in order to select the desired operation point for the system 2, which may be provided to the PID 74 via the optimization signal 72.” Col. 12, lines 31-43; see the obtaining system setpoint 404 and the allowable operating range about the setpoint 406 as illustrated in figure 11)
wherein the industrial automation device is configured to: (Discenzo: see the system 2 and the controller 66 as illustrated in figure 1)
receive the target operating point, the target reference value, and the one or more operating limits from the terminal device; (Fowler: “Step 510 of method 500 comprises acquisition of real-time fluid data (e.g. temperatures, flow rates, pressures, sonic velocities, densities, viscosities, etc.) from field instruments and operational data (e.g. real-time, set points, design book, maintenance, condition monitoring) from unit control, station control, SCADA, Manufacturing Execution Systems, Enterprise Resource Planning Systems, etc., or other systems connected for example by secure internet. In step 520, acquired data are transferred to logic controls of a pump station or pump system.” Paragraph 0073; see the unit/station control as illustrated in figure 4; Discenzo: see the obtain component performance information 408 and correlate the component performance information 410 as illustrated in figure 11; “The correlation engine 110 of the efficiency optimization component 70 correlates the three curves 140, 150, and 170 in order to derive correlated system efficiency information 112. Referring now to FIG. 7, the correlation engine may correlate the curves 140, 150, and 170 to derive a correlated system efficiency curve 180 plotted as system efficiency optimization 182 versus speed 184. The exemplary curve 180 comprises a peak optimization point 186 at approximately 71% of rated speed. This composite performance characteristic curve 180 may then be employed by the optimization component 70 in order to select the desired operation point for the system 2, which may be provided to the PID 74 via the optimization signal 72.” Col. 12, lines 31-43; see the obtaining system setpoint 404 and the allowable operating range about the setpoint 406 as illustrated in figure 11)
obtain operational information associated with usage of the industrial automation device; (Discenzo: “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)
determine one or more control parameters for the industrial automation device, wherein the one or more control parameters are determined based at least partly on the following: the target operating point, the target reference value, the one or  (Discenzo: see the select a desired operating point 412 and control the system 414 as illustrated in figure 11; “At 412, a desired operating point is selected in the allowable operating range, according to the correlated system performance information derived at 410. The system is then controlled at 414 according to the desired operating point, whereafter the method 400 returns to 408 as described above. Process changes and disturbances may require periodic evaluation and appropriate control adjustment in order to ensure meeting optimum performance levels as the process changes (e.g., tanks empty, temperature changes, or the like).” Col. 15, lines 14-23; “Another aspect of the invention provides for controlling a motorized system, such as a pump, wherein a controller operatively associated with the system includes a diagnostic component to diagnose an operating condition associated with the pump. The operating conditions detected by the diagnostic component may include motor, motor drive, or pump faults, pump cavitation, failure and/or degradation in one or more system components, sensors, or incoming power, and the like. The controller provides a control signal to the system motor drive according to a setpoint and a diagnostic signal from the diagnostic component according to the diagnosed operating condition in the pump. The diagnostic component may perform signature analysis of signals from one or more sensors associated with the pump or motorized system, in order to diagnose the operating condition. Thus, for example, signal processing may be performed in order to ascertain wear, failure, or other deleterious effects on system performance, whereby the control of the system may be modified in order to prevent further degradation, extend the remaining service life of one or more system components, or to prevent unnecessary stress to other system components. In this regard, the diagnostic component may process signals related to flow, pressure, current, noise, vibration, temperature, and/or other parameters of metrics associated with the motorized system. Such a system will be able to effectively control the remaining useful life of the motorized system.” Col. 15, lines 24-50)
Discenzo and Fowler are combinable for the same rationale as set forth above with respect to claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2011/0076156 describes a pumping system using performance values to determine motor speed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116